DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112 Rejections Withdrawn
The rejections of claims 3, 4, 6-8 and 14 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, outlined in the previous Office Action, have been overcome by inventor’s amendment and arguments.  With respect to claim 3, inventor’s arguments have been carefully considered and are persuasive.  The rejection was improper and the examiner regrets the error.  With respect to claims 6 and 14, the amendment clarifies the claims as appropriate.  With respect to the remaining claims (indefinite from indefinite), the rejection is moot.  

101 Rejections Withdrawn
The rejection of claim 14 under 35 USC 101, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment rewrites the claim as a proper method claim.  

Allowable Subject Matter
Claims 1-14 and 16-21 are allowed for reasons of record (5/11/2021).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638.  The examiner can normally be reached on M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        7/16/2021